Citation Nr: 0523751	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  98-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of the period of eligibility for 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefits 
on appeal.  (The veteran has relocated on more than once 
occasion since the original decision in this case, and his 
file is currently under the jurisdiction of the RO in 
Roanoke, Virginia.)  The veteran, who had active service from 
June 1972 to December 1975, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  This case was returned to the RO for additional 
development in July 2001, and the case was subsequently 
returned to the Board for final appellate review after 
accomplishment of the requested development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was notified in June 1976 of the rating 
decision that granted service connection for low back 
syndrome with radicular irritation and the 20 percent 
evaluation assigned for that disability.

3.  The veteran's basic period of eligibility for vocational 
rehabilitation expired on June 15, 1988, 12 years following 
notification of the initial service-connected rating.

4.  The veteran was found to be in need of vocational 
rehabilitation in December 1980, and elected to receive 
educational assistance under Chapter 34, and was shown to 
have been rehabilitated to the point of employability.

5.  The evaluation for the veteran's service-connected back 
disability was increased from 20 percent to 40 percent, 
effective June 7, 1996, and from 40 percent to 60 percent, 
effective April 9, 1999.

6.  The veteran has a serious employment handicap, but has 
overcome the employment handicap and is suitably employed in 
a position consistent with his abilities, aptitudes, and 
interests that is not inconsistent with his service-connected 
disability.   


CONCLUSION OF LAW

Entitlement to an extension of the basic period of 
eligibility for vocational rehabilitation under Chapter 31, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3103, 3105, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
21.41, 21.42, 21.44, 21.52, 21.78 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, one of the purposes 
of the Board's July 2001 remand was to comply with the 
notification requirements of the VCAA.  The RO did so in 
letters to the veteran dated in August 2004 and March 2005.  
Those letters, consistent with the requirements of 
38 U.S.C.A. § 5103(a), effectively satisfied the notification 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claim.  

While the Board acknowledges that the August 2004 and March 
2005 letters were initially provided to the veteran long 
after the initial unfavorable decision in this case, in 
another case regarding the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations the veteran has a right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the veteran pursuant to the Board's July 2001 
remand and the veteran was afforded an opportunity to respond 
to that notice.  When no response was received, the RO 
continued the denial of the benefits sought on appeal and 
returned the case to the Board for further appellate review.  
This would appear to satisfy the notification requirements of 
the VCAA.  

The Board would also note that the veteran and his 
representative have not alleged any error and resulting 
prejudice in any deficiency of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) ("we conclude that in 
the section 5103(a) notice context an appellant generally 
must identify, with considerable specificity, how the notice 
was defective and what evidence the appellant would have 
provided or requested the Secretary to obtain . . . had the 
Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of notice and evidence affected the 
essential fairness of the adjudication.")  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant evidence consists of records pertaining to the 
veteran's prior vocational rehabilitation training and 
reports of VA examinations pertaining to the severity of the 
veteran's service-connected disability.  In addition, the 
veteran provided testimony at a hearing before the RO in 
February 1999.  Neither the veteran nor his representative 
has made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

The veteran essentially contends that he should be entitled 
to an extension of vocational rehabilitation training because 
his service-connected disability has increased in severity 
and constitutes a serious employment handicap.  He asserts 
that his service-connected disability is significantly more 
severe than it was when he received his initial vocational 
rehabilitation and should reestablish a new 12-year period, 
effective from the date the evaluation was increased for his 
disability.  

Applicable law provides, in pertinent part, that a veteran 
having a basic entitlement may be provided a program of 
rehabilitative services during a 12-year period following 
discharge from service or from the date the veteran 
establishes the existence of a service-connected disability.  
38 U.S.C.A. § 3103(a), (b)(3); 38 C.F.R. § 21.42.  However, 
applicable law also provides for an extension beyond the 
basic period of eligibility because of a serious employment 
handicap.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  In any 
case in which the VA determines that a veteran is in need of 
services to overcome a serious employment handicap, such 
veteran may be afforded a vocational rehabilitation program 
after the expiration of the period of eligibility otherwise 
applicable to the veteran if the Secretary also determines, 
on the basis of the veteran's current employment handicap and 
need for such services, that an extension of the applicable 
period of eligibility is necessary for such veteran and (1) 
the veteran had not previously been rehabilitated to the 
point of employability, or (2) that the veteran had 
previously been rehabilitated to the point of employability, 
but (A) the need for such services has arisen out of a 
worsening of the veteran's service-connected disability that 
precludes the veteran from performing the duties of the 
occupation for which the veteran was previously trained in a 
vocational rehabilitation program, or (B) the occupation for 
which the veteran had been so trained is not suitable in view 
of the veteran's current employment handicap and 
capabilities.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44(b).  

The evidence for consideration clearly shows that the 
veteran's service-connected disability has increased in 
severity since the veteran's participation in his vocational 
rehabilitation program.  In this regard, the veteran's 
service-connected disability, specifically a low back pain 
syndrome with radicular irritation, was evaluated as 
20 percent disabling at the time of his original vocational 
rehabilitation program, and VA medical records demonstrated 
that the disability was 40 percent disabling from June 7, 
1996, and 60 percent disabling from April 9, 1999.  The Board 
would observe that the currently assigned 60 percent 
evaluation, by definition, constitutes a serious employment 
handicap.  In this regard, the provisions of 38 C.F.R. 
§ 21.52(c)(2) provide that a veteran who had been found to 
have an employment handicap shall also be held to have a 
serious employment handicap if he has a service-connected 
disability rated at 50 percent or more disabling.

The record also reflects, and the veteran does not dispute, 
that his previous vocational rehabilitation program rendered 
him rehabilitated to the point employability.  In this 
regard, the record reflects that the veteran utilized 
educational assistance under Chapters 31 and 34, and was 
awarded Bachelor of Arts degrees in Chemistry and Computer 
Science in 1989.  Following completion of his college 
degrees, vocational rehabilitation records indicate that the 
veteran was employed as a senior chemist/lab manager, and two 
years later was employed as a field systems analysis.  
Narrative histories indicate that the position was eliminated 
in 1993, and the veteran was then self-employed as a 
scientific software engineer, but that he left the labor 
market four months later in order to provide physical care to 
his parents.  After the veteran's service-connected 
disability was determined to have increased in severity in 
1996, the veteran reapplied for additional VA vocational 
rehabilitation.  Thus, the need for such services has arisen 
based on the veteran's contention of a worsening of his 
service-connected disability that precludes him from 
performing the duties of the occupation for which he was 
previously trained.  

However, the most recent counseling record reflects that the 
veteran is working full time in a position responsible for 
new system installation of software, equipment upgrades and 
field repair, and was earning $60,000 per year.  In 
connection with that recent counseling record, the veteran 
provided a resume of his employment that showed employment 
between 1989 and 2003 in employment consistent with his 
degrees in Chemistry and Computer Science.  

Therefore, the Board finds that the veteran has not 
demonstrated either that his service-connected disability 
precludes him from performing the duties of the occupation 
for which he was previously trained, or that the occupation 
for which the veteran had been so trained was not suitable in 
view of the veteran's current employment handicap and 
capabilities.  Therefore, an extension beyond the basic 
period of eligibility for vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code, is not 
established.


ORDER

An extension of the basic period of eligibility for 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


